DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
 	The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 15, 25 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. US PGPub. 2009/0166657.
 	Regarding claim 15, Yamada teaches a method of producing an optoelectronic semiconductor component (1000, fig. 10A-10E) [0134] comprising:  	A) providing a chip carrier (substrate 1010, fig. 10a) [0118] with electrical conductor structures (1030A-1030C and 1050, fig. 10A) [0118] and [0123] on a carrier upper side (top of 1010, hereinafter called 1010T),  	B) applying at least one semiconductor chip (1040, fig. 10A) [0122] configured to produce light (light emitting, [0122]) on at least one of the electrical conductor structures (1030A-1030C),  	C) applying at least one sealing structure (1020, fig.  10B) [0126] to at least one of the electrical conductor structures (1030A-1030C and 1050) so that the sealing structure (1020) completely surrounds (see fig. 10D) at least one contact area (1030C of 1030A-1030C, fig. 10D) when viewed from the top, and  	D) producing a mold body (1060, fig. 10E) [0141] directly at the at least one semiconductor chip (1040) and directly at the at least one sealing structure (1020) by injection casting or injection molding ([0142 and 0159]),  	wherein, in an injection mold (in a mold with desired shape (compression molding, transfer molding, [0142]), the at least one sealing structure (1020) seals the at least one contact area (1030C) against a material of the mold body (1060) so that the at 
    PNG
    media_image1.png
    990
    1826
    media_image1.png
    Greyscale
                                                     Examiner’s Fig. 1  	 	Regarding claim 25, Yamada teaches the method according to claim 15, wherein (in a mold with desired shape (compression molding, transfer molding, [0142]) (Yamada et al., [0142]).  	Regarding claim 28, Yamada teaches the method according to claim 15, wherein, in C), the sealing structure (1020) is applied as a paste (fig. 10B-10C) and is afterwards hardened [0141] (Yamada et al., fig. 10B-10C, [0141]).  	Regarding claim 29, Yamada teaches a method of producing an optoelectronic semiconductor component (1000, fig. 10A-10E) [0134] comprising:  	A) providing a chip carrier (substrate 1010, fig. 10a) [0118] with electrical conductor structures (1030A-1030C and 1050, fig. 10A) [0118] and [0123] on a carrier upper side (top of 1010, hereinafter called 1010T),  	B) applying at least one semiconductor chip (1040, fig. 10A) [0122] configured to produce light (light emitting, [0122]) on at least one of the electrical conductor structures (1030A-1030C),  	C) applying at least one sealing structure (1020, fig.  10B) [0126] to at least one of the electrical conductor structures (1030A-1030C and 1050) so that the sealing structure (1020) completely surrounds (see fig. 10D) at least one contact area (1030C of 1030A-1030C, fig. 10D) when viewed from the top, and (in a mold with desired shape (compression molding, transfer molding, [0142]), the at least one sealing structure (1020) seals the at least one contact area (1030C) against a material of the mold body (1060) so that the at least one contact area (1030C) remains free of the mold body (1060) (see fig. 10E and examiner’s fig. 1) (Yamada et al., fig. 10A-10E).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. US PGPub. 2009/0166657.
 	Regarding claim 26, Yamada teaches he method according to claim 25, wherein a thickness (see also fig. 11B for an example of a cross-sectional view of 10D) of the electrical conductor structures (1030A-1030C, fig. 10D) is smaller of an average thickness (see also fig. 11B for an example of a cross-sectional view of 10D) of the sealing structure (1020) (Yamada et al., fig. 10D and 11B). 	However, Yamada does no teach wherein a thickness of the electrical conductor structures (1030A-1030C) is 10% to 30% of an average thickness of the sealing structure (1020). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use the thickness of the electrical conductor structures and the sealing structure in the range as claimed because the sealing structure need to be thicker than the electrical conductor in order to reduce absorption of light by the electrical conductor structures and loss of light can be reduced and the light extraction efficiency of the light emitting device can be improved (Yamada et al., [0139]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     
 	                                Allowable Subject Matter
 	Claims 16 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a method of producing an optoelectronic semiconductor component wherein “wherein, in D), a sealing film is located between the injection mold and the semiconductor chip as well as between the injection mold and the sealing structure, and a modulus of elasticity of the sealing structure at a temperature used in D) is 20 MPa to 90 MPa and a thickness of the sealing structure is 20 µm to 100 µm” as recited in claim 16 and in combination with the rest of the limitations as recited in claim 15;  	a method of producing an optoelectronic semiconductor component further comprising “applying a luminous substance body to a chip top side of the chip facing away from the chip carrier, wherein, after D), a body upper side of the luminous substance body facing away from the chip carrier is flush with the mold body in a direction away from the carrier upper side, with a tolerance of at most 5 µm” as recited in claim 23 and in combination with the rest of the limitations as recited in claim 15; 	a method of producing an optoelectronic semiconductor component wherein “the mold body has a smaller height above the carrier upper side at the sealing structure than the semiconductor chip” as recited in claim 24 and in combination with the rest of the limitations as recited in claim 15..
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/NDUKA E OJEH/Primary Examiner, Art Unit 2892